MEMORANDUM **
John Eugene Brown appeals from the district court’s judgment and challenges his guilty-plea conviction and 150-month sentence for possession with intent to distribute cocaine base in the form of crack cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Brown’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Brown the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Brown waived his right to appeal his conviction, with the exception of an appeal based on a claim that his plea was involuntary. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for *796relief as to the voluntariness of Brown’s plea. We therefore affirm as to that issue. We dismiss the remainder of Brown’s appeal of his conviction in light of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir.2009).
Because we find no arguable grounds for relief as to Brown’s sentence, we affirm his sentence.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.